Case 5:19-cv-01292 Document1-1 Filed 10/31/19 Page 1 of 2

Exhibit A

 
Case 5:19-cv-01292 Document1-1 Filed 10/31/19 Page 2 of 2
CIVIL COVER SHEET

JS 44 (Rev, 10/06)

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law,
except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September, 1974, is required for the use of the Clerk of

 

Court for the purpose of initiating the civil docket sheet: (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I(a) PLAINTIFFS
Roxann Campos

(b) County of Residence of First Listed Plaintiff: Bexar County, Texas
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, And Telephone Number)

James Minerve

115 Saddle Blanket Trail
Buda, Texas 78610

Tel, (888) 819-1440

DEFENDANTS

Attorneys (If Known)
LOCKE LORD LLP

T: (214) 740-8000

 

U.S. Bank National Association, as Trustee

County of Residence of First Listed Defendant:

2200 Ross Avenue, Suite 2800 Dallas, Texas 75201

Robert T. Mowrey, B. David L. Foster, Brenda A. Hard-Wilson

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Il. BASIS OF JURISDICTION (Place an "X" in One Box Only) Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One For Plaintiff
(for Diversity Cases Only) and One Box for Defendant)
(2 1 U.S. Government 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State 1 G1 Incorporated or Principal Place of 4 a4
Business in this State
2 U.S. Government 4 Diversity . a
Defendant Citizen of Another State 02 2 Incorporated and Principal Place of o5 6 6s
(Indicate Citizenship of Parties in Item III) Business in Another State
Citizen or Subject of a 3 o3 Foreign Nation 6 16
Foreign Country
IV. NATURE OF SUIT (Place an "X" in One Box Only)
| CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES |
110 Insurance PERSONAL INJURY PERSONAL INJURY .. 610 Agriculture 422 Appeal 28 USC 158 400 State Reappointment
120 Marine 310 Airplane 362 Personal Injury-- 620 Other Food & Drug 423 Withdrawal “) 410 Antitrust
| 130 Miller Act li 315 Arrplane Product Med Malpractice {; 625 Drug Related Seizure 28 USC 157 {430 Banks and Banking
"140 Negotiable Instrument Liability ("365 Personal Injury-- of Property 21 U.S.C. 881 450 Commerce
©) 180 Recovery of Overpayment J{ 320 Assault Libel & Product Liability [£630 Liquor Laws PROPERTY RIGHTS |) 460 Deportation
& Enforcement of Slander (368 Asbestos Personal }i] 640 RR & Truck . . (470 Racketeer Influenced and
Judgment £1 330 Federal Employers’ Injury Product O 650 Airline Regs {820 Copyrights Corrupt Organizations
(3 151 Medicare Act Liability Liability (660 Occupational 830 Patent ( 480 Consumer Credit
(1 152 Recovery of Defaulted 0 340 Marine PERSONAL PROPERTY Safety/Health Q 840 Trademark 490 Cable/Sat TV
Student Loans (345 Marine Product 370 Other Fraud — C690 Other O 810 Selective Service
(Excl. Veterans) Liability ; 7 30 one ” bending LABOR SOCIAL SECURITY G 850 Securities/Commodities/
©] 153 Recovery of Overpayment | 350 Motor Vehicle ner Persona 710 Fai T) B61 TIA (1305 Exchange
of Veteran's Benefits (2 355 Motor Vehicle Property Damage air Labor Standards (1395 #) (1 875 Customer Challenge
: er (]) 385 P, D Act OQ 862 Black Lung (923)
160 Stockholders’ Suits Product Liability roperty Damage 12 USC 3410
Product Liabilit 0 720 Labor/Mgmt. O 863 DIWC/DIWW . .
190 Other Contracts 360 Other Personal roduct Liability Relations (405(g)) ( 890 Other Statutory Actions
195 Contract Product Liability Injury t} 730 Labor/Mgmt. L] 864 SSID Title XVI G 891 Agricultural Acts
196 Franchise Reporting & TM 865 RSI (405(g)) 4 fon proromic Stabilization Act
[___REAL PROPERTY CIVIL RIGHTS __ PRISONER PETITIONS Disclosure Act FEDERAL TAX SUITS |) p04 prone Allncation Act
= = - - ; (1 740 Railway Labor Act) [= mend nergy Allocation Act
210 Land Condemnation “441 Voting 510 Motions to Vacate | ‘870 Taxes (U.S. Plaintiff }:7 895 Freedom of Information
: ~ {i 790 Other Labor
QO 220 Foreclosure (442 Employment Sentence Litigation or Defendant) Act
«1 230 Rent Lease & Ejectment | (443 Housing/ Habeas Corpus f 791 imal Ret. Inc () 871 IRS--Third Party (1 900 Appeal of Fee
(J 240 Torts to Land Accommodations 530 General Seourt ‘Act , 26 U.S.C. 7609 Determination Under Equal
(} 245 Tort Product Liability 11444 Welfare 0 535 Death Penalty y Access to Justice
f& 290 All Other Real Property | (1445 Amer. w/Disabilities | (1 540 Mandamus & OQ 950 Constitutionality of State
~ Employment Other Statutes
(446 Amer. w/Disabilities | 0 550 Civil Rights
~ Other 1 555 Prison Condition
(3440 Other Civil Rights
V. ORIGIN (Place an "X" in One Box Only)
(1 Original 12 Removed from [13 Remanded from (14 _ Reinstated or 15 Transferred from 6 Multidistrict (17 Appeal to District Judge
Proceeding State Court Appellate Court reopened another district Litigation from Magistrate

(specify) Judgment

 

Cite the U.S Civil Statute under which you are filing (Do not cite jurisdictional statutes untess diversity): 28 U.S.C, §§ 1332, 1441, 1446

VI. CAUSE OF ACTION Brief description of cause. Plaintiff asserts claims relating to the foreclosure and conveyance of real property.

DEMAND CHECK YES only if demanded in complaint

 

VII. REQUESTED IN CHECKIF THIS 1S A CLASS ACTION

 

 

 

COMPLAINT: UNDER F.R.C.P 23 JURY DEMAND: © YES & NO
VII. RELATED CASE(S)
IF ANY (See instructions) JUDGE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
October 31, 2019 /s/ Brenda A. Hard-Wilson

 

FOR OFFICE USE ONLY

Receipt # Amount APPLYING IFP JUDGE MAG. JUDGE
